Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-13 are drawn to a method for treating a cancer subject, the method comprising: obtaining a dataset comprising levels of two or more biomarker proteins in a sample obtained from the cancer subject, the two or more biomarker proteins involved in two or more interconnected pathways of dysregulation or systemic regulation of the two or more interconnected pathways of dysregulation, the two or more interconnected pathways comprising a coagulation pathway, a complement pathway, and an acute-phase inflammation pathway; determining a disease state of the cancer based on the detected levels of the biomarker proteins; and
based on the determined disease state of the cancer, administering a therapeutic compound that modulates one or more of the detected levels of the biomarker proteins towards corresponding levels of the biomarker proteins that are exhibited by healthy subjects, classified in CPC G01N 33/574, for example. 

II.	Claims 14-26 are drawn to a method for determining or diagnosing presence of cancer or risk factors for cancer in a subject, the method comprising: obtaining a dataset comprising levels of two or more biomarker proteins in a sample obtained from the cancer subject, the two or more biomarker proteins involved in two or more interconnected pathways of dysregulation or systemic regulation of the two or more interconnected pathways of dysregulation, the two or more interconnected pathways comprising a coagulation pathway, a complement pathway, and an acute-phase inflammation pathway; determining or diagnosing presence of cancer or risk factors for cancer in the subject
based on the detected levels of the biomarker proteins, classified in CPC G01N 2800/60, for example. 

The inventions are distinct, each from the other because of the following reasons:
2.	Inventions I-II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not capable of use together and have different designs/modes of operation. In particular, invention I is directed to a method of treating cancer based on data set comprising two or more biomarkers while the method of invention II merely determines/diagnoses the presence or risk for cancer (no step of administering a therapeutic). 
Each of the method of inventions I and II have diverse method steps and employ independent/distinct reagents.  The search for the methods are not totally encompassing. Accordingly restriction is proper.
3.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

4.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

5.	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Species Election
6.	This application contains claims directed to the following patentably distinct species (the SERPIN protein detected) in claims 2, 3, 6, 7, 15, 16, 19, and 20. The species are independent or distinct because they are diverse protein compositions. In addition, these species are not obvious variants of each other based on the current record. 
a.	If Applicant elects Group I (invention I –claims 2 and 3) above for further consideration, then a single SERPIN protein must be selected (i.e. either SERPINA1, SERPINA3, SERPING1, SERPIND1, SERPINC1, SERPINA1, SERPINA4, SERPINA5, SERPINA10, or SERPINF2.  
b.	If Applicant elects Group I (invention I –claims 6 and 7) above for further consideration, then the combination of SERPINA1 and ELANE will be considered.  
c.	If Applicant elects Group II (invention II –claims 15 and 16) above for further consideration, then a single SERPIN protein must be selected (i.e. either SERPINA1, SERPINA3, SERPING1, SERPIND1, SERPINC1, SERPINA1, SERPINA4, SERPINA5, SERPINA10, or SERPINF2.  
d.	If Applicant elects Group II (invention II –claims 19 and 20) above for further consideration, then the combination of SERPINA1 and ELANE will be considered.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1, 4, 5, 8-14,17, 18 and 21-26 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and the prior art applicable to one invention would not likely be applicable to another invention. 

7.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
8.	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.6.	


9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816.  The examiner works a flexible schedule but can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 






Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lisa Cook
Art Unit 1642
Remsen - Hoteling
571-272-0816
6/2/22

/LISA V COOK/Primary Examiner, Art Unit 1642